DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on August 15, 2022 is acknowledged. Currently Claims 1-20 are pending. Claims 1 and 14-15 been amended.

	Applicant's arguments with respect independent claims 1 and 14-15 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1 and 14-15 results in a different scope than that of the originally presented Claims 1 and 14-15 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US2016/0078298 hereinafter referred to as Wu in view of Psota et al. US2020/0410669 hereinafter referred to as Psota and Gao et al. US2020/0211188 hereinafter referred to as Gao. 


As per Claim 1, Wu teaches an image processing device comprising circuitry configured to: 
obtain image data, (Wu, Figure 4, S402, Paragraph [0027])
 the image data being generated on the basis of a non-linear mapping defining a mapping between an object plane and an image plane; and (Wu, Paragraph [0033]-[0034], converting the image’s Cartesian coordinates to polar coordinates utilizing an equation)

 	Wu does not explicitly teach process the image data by applying a kernel of an artificial network to the image data. (Psota, Paragraph [0006], processes images utilizing Gaussian kernel)
Psota teaches process the image data by applying a kernel of an artificial network to the image data. (Psota, Paragraph [0006], processes images utilizing Gaussian kernel)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Psota into Wu because by utilizing a kernel of a neural network as suggested by Psota will provide the ability for accurate object recognition/classification of the objects in the image. 
Wu in view of Psota does not explicitly teach a size of the kernel being adapted to a size of a considered region in an image use to obtain the image data. 
Gao teaches a size of the kernel being adapted to a size of a considered region in an image use to obtain the image data. (Gao, Paragraph [0212], “The one or more Gaussian filters with kernels of different sizes may be adapted to different sizes of the one or more target objects. In some embodiments, if the initial image includes a representation of a blood vessel, the one or more target objects may refer to different portions of the blood vessel to be segmented from the initial image.” The considered region is the region of the target object)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gao into Wu in view of Psota because by utilizing an adaptive kernel size to adapt to different sizes of target objects will improve the efficiency and the effectiveness of the processing utilizing the kernel.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.

As per Claim 2, Wu in view of Psota and Gao teaches the image processing device according to claim 1, wherein applying the kernel to the image data includes following a predetermined path based on the non-linear mapping. (Psota, Paragraph [0006] and Wu, Paragraph [0033]-[0034], processes images utilizing Gaussian kernel. There is one path for processing)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Wu in view of Psota and Gao teaches the image processing device according to claim 2, wherein the non-linear mapping includes a mapping from a Cartesian coordinate system into a polar coordinate system.  (Wu, Paragraph [0033]-[0034], converting Cartesian coordinates to polar coordinates utilizing an equation)
The rationale applied to the rejection of claim 2 has been incorporated herein.

As per Claim 4, Wu in view of Psota and Gao teaches the image processing device according to claim 3, wherein the predetermined path is based on polar coordinates.  (Psota, Paragraph [0006], processes images utilizing Gaussian kernel. There is one path for processing and Wu, Paragraph [0033]-[0034], use of polar coordinates)
The rationale applied to the rejection of claim 3 has been incorporated herein.

As per Claim 5, Wu in view of Psota and Gao teaches the image processing device according to claim 2, wherein a size of the kernel is adapted to the predetermined path.  (Psota, Paragraph [0006], processes images utilizing a Gaussian kernel that is predefined)
The rationale applied to the rejection of claim 2 has been incorporated herein.

As per Claim 6, Wu in view of Psota and Gao teaches the image processing device according to claim 5, wherein the size decreases in a direction to a center of an area represented by the image data.  (Psota, Paragraph [0006], [0109]-[0111], application of the kernel to the image data)
The rationale applied to the rejection of claim 5 has been incorporated herein.


As per Claim 7, Wu in view of Psota and Gao teaches the image processing device according to claim 6, wherein the predetermined path is such configured that the kernel completely covers the area represented by the image data.  (Psota, Paragraph [0006], processes images utilizing a Gaussian kernel on the image)
The rationale applied to the rejection of claim 6 has been incorporated herein.

As per Claim 8, Wu in view of Psota and Gao teaches the image processing device according to claim 1, wherein the non-linear mapping between the object plane and the image plane is based on an optical function. (Wu, Paragraph [0033]-[0034], nonlinear mapping of the image taken from a wide-angle lens camera)
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 9, Wu in view of Psota and Gao teaches the image processing device according to claim 8, wherein the optical function is defined by a lens.  (Wu, Paragraph [0033]-[0034], nonlinear mapping of the image taken from a wide-angle lens camera)
The rationale applied to the rejection of claim 8 has been incorporated herein.


As per Claim 10, Wu in view of Psota and Gao teaches the image processing device according to claim 9, wherein the lens is a fisheye lens. (Wu, Paragraph [0022], “the first camera 14 may be a camera with a wide-angle lens, such as a fisheye camera”)
The rationale applied to the rejection of claim 9 has been incorporated herein.

As per Claim 11, Wu in view of Psota and Gao teaches the image processing device according to claim 1, wherein the circuitry is further configured to input the image data in a convolutional neural network.  (Psota, Paragraph [0006], processes images utilizing Gaussian kernel which is part of a convolutional neural network in Paragraph [0063])
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 12, Wu in view of Psota and Gao teaches the image processing device according to claim 11, wherein the convolutional neural network includes convolutional layers adapted to the non-linear mapping.  (Psota, Paragraph [0006], processes images utilizing Gaussian kernel which is part of a convolutional neural network in Paragraph [0063] and Wu, Paragraph [0033]-[0034])
The rationale applied to the rejection of claim 11 has been incorporated herein.

As per Claim 13, Wu in view of Psota and Gao teaches the image processing device according to claim 1, wherein processing the image data includes object recognition.  (Wu, Paragraph [0053], “the image object OBJ may be identified by the controller 18 by an object recognition technique”)
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 14, Claim 14 claims an object recognition system comprising: circuitry; and an image processing device as claimed in Claim 1 and further claims wherein the circuitry of the object recognition system is configured to perform object recognition based on the processed image data. (Wu, Paragraph [0053], “the image object OBJ may be identified by the controller 18 by an object recognition technique”) Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 15, Claim 15 claims an image processing method executing the image processing device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 16, Claim 16 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 17, Claim 17 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 18, Claim 18 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 19, Claim 19 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.


As per Claim 20, Claim 20 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666